Citation Nr: 0019154	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  92-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. Kanaley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  The 
appellant, the surviving spouse of the veteran, perfected a 
timely appeal of these determinations to the Board.

In September 1994, the Board denied both issues on appeal.  
In doing so, in order to adjudicate the claim of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318, the Board determined that clear and 
unmistakable error was not committed in a February 1963 
rating decision under the provisions of 38 C.F.R. § 3.105(a).  
The appellant appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court).  

In a Memorandum Decision, dated in October 1996, the Court 
affirmed in part, and remanded in part, the Board's September 
1994 decision.  Specifically, the Court affirmed the Board's 
determination that there was no clear and unmistakable error 
in the February 1963 rating decision.  The Court found that 
because the Board's September 1994 decision appropriately 
held that there was no clear and unmistakable error made by 
the RO within the February 1963 rating decision, the 
appellant's argument under 38 U.S.C.A. § 1318(b)(1) had no 
basis.  The Court, however, vacated the Board's decision as 
to the appellant's claim of entitlement to service connection 
for the cause of the veteran's death and remanded that matter 
to the Board for additional proceedings.  A copy of the 
Court's October 1996 decision has been associated with the 
claims file.

As a result, when this matter was returned to the Board for 
compliance with the Court's Memorandum Decision, in July 
1997, the Board requested the opinion of a medical specialist 
from the Veterans Health Administration (VHA).  The requested 
opinion was received in August 1997.  Later same month, the 
Board sent a copy of this medical opinion to the appellant's 
attorney, who was notified that he had 60 days from the date 
of the August 1997 letter in which to submit any additional 
evidence or argument; however, no evidence or argument was 
submitted.  Thereafter, based on the evidence of record, 
including the VHA opinion, in January 1998, the Board denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  

The appellant again appealed the Board's denial of this claim 
to the Court.  In a Memorandum Decision, dated in November 
1999, the Court vacated the decision denying service 
connection for the cause of the veteran's death and remanded 
the matter to the Board for additional proceedings.  The case 
has been returned to the Board for compliance with the 
Court's November 1999 Memorandum Decision, a copy of which 
has been associated with the claims file.

As a final preliminary point, the Board observes that, in the 
October 1996 decision, the Court indicated that the Board 
should consider the appellant's claim for dependency and 
indemnity compensation as one for death pension pursuant to 
38 C.F.R. § 3.152(b)(1) and its decision in Isenbart v. 
Derwinski, 3 Vet. App. 177 (1992).  Because that claim had 
not been considered by VA, it was referred to the RO in 
January 1998, for appropriate action.  To date, it does not 
appear that any action has been taken with respect to this 
claim, and it is again referred to the RO for appropriate 
action.


REMAND

As the Court and the Board have already determined that the 
appellant has submitted a well-grounded claim of entitlement 
to service connection for the cause of the veteran's death, 
VA must again consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, in light of 
the Court's November 1999 decision, as well as an intervening 
decision issued by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), additional development is 
required to fulfill the duty to assist.  

As noted in the prior decisions rendered by both the Court 
and the Board, at the time of the veteran's death, service 
connection was in effect for burn residuals of the face; 
back; left and right arms; left and right wrists; left and 
right hands; the abdominal area; and for the residuals of 
donor site scars at each thigh, resulting in a combined 90 
percent disability rating.  In addition, the veteran's 
official Certificate of Death indicates that he died as a 
result of suffering a myocardial infarction that was due to, 
or as a consequence of, coronary artery disease.  Complete 
heart block was noted on the certificate of death as a 
significant condition contributing to death but not related 
to the immediate cause of death.

In support of her claim for service connection for the cause 
of the veteran's death, the appellant essentially contends 
that the veteran's service-connected burn scars were 
productive of psychiatric symptoms, alternatively claimed as 
anxiety and post-traumatic stress disorder (PTSD), and that 
the psychiatric symptomatology aggravated his nonservice-
connected hypertension, which in turn contributed to his 
coronary artery disease which caused his death.

In support of her claim, the appellant submitted an April 
1992 report from the veteran's treating physician, Dr. Madan 
G. Chugh.  In the report, Dr. Chugh stated that he had been 
taking care of the veteran for several years prior to his 
death and that hypertension was one of the disabilities for 
which he was treating him.  Dr. Chugh noted the veteran's 
service-connected burn scars and stated, in pertinent part:

It is my opinion that this permanent 
disfigurement was of considerable concern 
to [the veteran] and was a cause of (a) 
great deal of personal anxiety 
contributing to his hypertension.  I was 
not in attendance at the time of his 
death.  I understand that he had an acute 
myocardial infarction as a result of his 
hypertension.

I have to therefore say that his 
hypertension that played [sic] a 
significant part in his ultimate demise 
was to some extent aggravated by his 
underlying disfigurement from the above 
mentioned scars from his service 
connected burns.

As the Court pointed out in the November 1999 decision, 
subsequent to offering this opinion, Dr. Chugh indicated that 
the records of his treatment of the veteran were available 
for VA's consideration.  In that decision, the Court held 
that, pursuant to the duty to assist, VA was obligated to 
associate these records with the claims folder and consider 
them in the adjudication of this appeal.  As such, this 
matter must be remanded.

In addition, subsequent to the November 1999 decision, in May 
2000, the Federal Circuit decided the case of Schroeder v. 
West, No. 99-7103 (Fed. Cir. May 18, 2000).  In that 
decision, the Federal Circuit held that, once an appellant 
has set forth a well-grounded claim as a result of a specific 
in-service occurrence or aggravation of a disease or injury, 
VA's duty to assist, pursuant to 38 U.S.C.A. §  5107(a), 
attaches to the investigation of all possible in-service 
causes of the disability, including those unknown to the 
claimant.  Id. slip op. at 12.  

In light of Schroeder, because the Court and VA have already 
held that the appellant's claim is well grounded, the issue 
of whether the veteran's service-connected burns scars were 
manifested by psychiatric symptomatology, or alternatively, 
caused or aggravated a psychiatric disability, e.g., an 
anxiety disorder, including PTSD, which in turn caused or 
aggravated the veteran's hypertension that resulted in his 
terminal cardiovascular event, must be investigated.  The 
duty to assist requires that VA obtain a medical opinion with 
respect to all elements in this chain of causation.  

Accordingly, on remand, after associating Dr. Chugh's 
outstanding treatment records with the claims folder, the 
Board finds that the veteran's medical records must be 
examined by an appropriate VA physician.  This review must 
also specifically include consideration of the opinions 
offered by Dr. James F. Twist, a private ophthalmologist who 
treated the veteran from 1987 to 1991, and who indicated that 
the service-connected burn scars "certainly affected his 
overall mental status," as well as the August 1997 opinion 
offered by the VHA medical specialist, who essentially opined 
that the veteran's death was not related to his service-
connected disabilities.  The physician designated to review 
the medical records must thereafter offer an opinion 
regarding whether the veteran's burn scars were productive of 
psychiatric symptomatology that caused or aggravated 
hypertension, which resulted in his terminal cardiovascular 
event.  That examiner must further opine whether the veteran 
suffered from any psychiatric disability related to his 
service-connected burn scars, and if so, whether that 
psychiatric impairment caused or aggravated his hypertension, 
thus resulting in, or contributing substantially or 
materially the terminal cardiovascular event.  See Lathan v. 
Brown, 7 Vet. App. 359, 366-67 (1995).  This development must 
be accomplished before a decision concerning his appeal can 
be made.

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
records of the veteran's treatment by 
Drs. Madan G. Chugh and James F. Twist, 
as well as records from any other 
facility or source identified by the 
appellant.  The aid of the appellant and 
her representative in securing such 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for an 
appropriate VA physician to review the 
veteran's medical records, as well as a 
complete copy of this REMAND, and provide 
an opinion as to whether it is at least 
as likely as not that his service-
connected burns scars caused or 
contributed substantially or materially 
to his death.  In offering this opinion, 
the physician must indicate whether it is 
at least as likely as not that the 
veteran suffered from a psychiatric 
disability related to his service-
connected burn scars, e.g., an anxiety 
disorder, including PTSD.  If so, the 
physician must opine whether it is at 
least as likely as not that the 
disability caused or aggravated 
hypertension, which in turn resulted in 
his terminal cardiovascular event.  In 
offering these opinions, the physician 
must comment on the Dr. Chugh's April 
1992 report and any of his pertinent 
treatment obtained pursuant to the 
development requested in paragraph one of 
this remand; Dr. Twist's September 1992 
report; and the August 1997 opinion 
offered by the VHA specialist.  If the 
physician reaches opinions different from 
those expressed by Drs. Chugh and Twist 
the reason why a different opinion was 
reached must be provided.  The physician 
must set forth the rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence of record, 
in a typewritten report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.

5.  If the benefit sought by the 
appellant continues to be denied, she 
must be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


